EXHIBIT 10.42

NOVELIS INC.
2014 LONG-TERM INCENTIVE PLAN (“2014 LTIP”)




1.
Title and Administration.

The plan shall be referred to as the 2014 LTIP. The plan will be administered by
Novelis Corporate Human Resources. However, the Novelis Compensation Committee
has the final authority to interpret and construe the terms and conditions of
the plan, including but not limited to the final authority to determine
eligibility for and the amount of benefits payable under the plan. The
Compensation Committee’s decisions will be final and binding on all parties.
Unless the context requires a different meaning, any reference to “Novelis” or
the “Company” in this plan means Novelis Inc.
2.
Performance Period.

For this plan, the performance period will be FY 2014, FY 2015, FY 2016 and FY
2017. The exact period will be April 1, 2013 to March 31, 2017.
3.
Eligibility.

Eligibility for this plan will be Band 5 and above. High potential and critical
resource employees at Band 6 and below will participate on an exception basis.
4.
Opportunity.

The target opportunity for each band will be approved by the Compensation
Committee or the Board as appropriate.
5.
Plan Design.

The total incentive opportunity will be in the form of Stock Appreciation Rights
(SARs) and Restricted Stock Units (RSUs), with 50% of the opportunity in Novelis
SARs, 30% in Hindalco SARs, and 20% in Hindalco RSUs.
Details on Novelis SARs.
•
Each Novelis SAR will be equivalent to one phantom share of Novelis common
stock.

•
The exercise price of each Novelis SAR will be equal to the fair market value of
one share of Novelis common stock on the Date of Grant. The Compensation
Committee may use any reasonable valuation method which complies with
requirements of U.S. Treasury Regulation §1.409A-1(b)(5)(iv) for purposes of
determining the fair market value of Novelis common stock on the Date of Grant
and at the time of exercise.

•
The Novelis SARs will vest 25% each year over 4 years, subject to performance
criteria being fulfilled for each year.

•
The performance criterion for vesting is actual vs. target performance of
Normalized EBITDA for Novelis as approved each year. The performance criterion
for vesting of Hindalco SARs and Novelis SARs is actual versus target
performance of adjusted EBITDA for Novelis as approved each year. The threshold
for vesting each year is 75% of the performance target. If at least 75% of the
performance target is achieved, each tranche of SARs due to vest that year will
vest. If at least 75% of the performance target is not achieved, then no tranche
of SARs due to vest that year will vest.

•
Except as provided under paragraph 8 below, vested Novelis SARs may be exercised
by the employee at any time prior to the 7th anniversary of the Date of Grant.
At the time of exercise, the participant will receive a cash payment equal to
the product of. (i) the number of Novelis SARs exercised, times (ii) the
increase in imputed value of one Novelis share from the Date of Grant through
the date of exercise, as determined by a third party valuation services provider
engaged by the Company for this purpose.

•
Cash payouts for Novelis SARs will be restricted to a maximum of 3.0 times
target.



Details on Hindalco SARs.
•
Each Hindalco SAR will be equivalent to one Hindalco share.

•
The exercise price of the Hindalco SARs will be determined by using the average
of the high and low of the stock price of Hindalco shares on the Date of Grant.

•
The Hindalco SARs will vest 25% each year over 4 years, subject to performance
criteria being fulfilled for each year.

•
The performance criterion for vesting is actual vs. target performance of
Normalized EBITDA for Novelis as approved each year. The performance criterion
for vesting of Hindalco SARs and Novelis SARs is actual versus target
performance of adjusted EBITDA for Novelis as approved each year. The threshold
for vesting each year is 75% of the performance target. If at least 75% of the
performance target is achieved, each tranche of SARs due to vest that year will
vest. If at least 75% of the performance target is not achieved, then no tranche
of SARs due to vest that year will vest.

•
Except as provided under paragraph 8 below, vested Hindalco SARs may be
exercised by the employee at any time prior to the 7th anniversary of the Date
of Grant. At the time of exercise, the participant will receive a cash payment
equal to the product of (i) the number of Hindalco SARs exercised, times (ii)
the increase in value of one Hindalco share from the Date of Grant through the
date of exercise.

•
Cash payouts for Hindalco SARs will be restricted to a maximum of 3.0 times
target.



Details on Hindalco RSUs.
•
Each RSU will be equivalent to one Hindalco share.

•
The initial value of each RSU will be determined by using the average of the
high and low of the stock price of Hindalco shares on the Date of Grant.

•
The RSUs will vest in full on the third anniversary of the Date of Grant at
which time the value will be paid in cash.

•
Cash payouts for Hindalco RSUs will be restricted to a maximum of 3.0 times the
initial value.



6.
Measures to be used for vesting of SARs.

The Novelis SARs and Hindalco SARs will vest if the target Normalized EBITDA
threshold is achieved for each year. “Normalized EBITDA” is defined as Net
Revenues minus COGS without depreciation minus S&AE minus R&D plus Realized G/L
on Derivatives.
7.
Other aspects of the plan.

a.
Valuation. The Black Scholes method of valuation will be used as an input to
arrive at the number of SARs to be granted to employees.

b.
Employees hired after the Date of Grant will be treated in the following manner.

i.
An employee who joins the plan between the Date of Grant and September 30, 2013
will be granted SAR and RSU opportunities at 90% of the target amount for the
employee’s band. The Date of Grant will be October 1, 2013.

ii.
An employee who joins the plan between October 1, 2013 and December 31, 2013
will be granted SAR and RSU opportunities at 75% of the target amount for the
employee’s band. The Date of Grant will be January 1, 2014.

iii.
An employee who joins the plan between January 1, 2014 and March 31, 2014 will
not be eligible for SAR or RSU opportunities under this plan.

c.
Employees promoted into an LTI eligible band during the year will be treated in
the following manner.

i.
An employee who is promoted into an eligible band before May 30, 2013, will be
eligible for a full LTI award in the current fiscal year.

ii.
An employee who is promoted into an eligible band between June 1, 2013 and
September 30, 2013 will be granted SAR and RSU opportunities at 90% of the
target amount for the employee’s band. The Date of Grant will be October 1,
2013.

iii.
An employee who is promoted into an eligible band between October 1, 2013 and
December 31, 2013 will be granted SAR and RSU opportunities at 75% of the target
amount for the employee’s band. The Date of Grant will be January 1, 2014.

iv.
An employee who is promoted into an eligible band between January 1, 2014 and
March 31, 2014 will not be eligible for SAR or RSU opportunities under this
plan.

d.
Employees promoted into a higher LTI eligible band during the year will be
treated in the following manner.

i.
An employee who is promoted into a higher LTI eligible band between April 1,
2013 and May 30, 2013 will be eligible for a full LTI award based on the
employee’s higher band.

ii.
An employee who is promoted into a higher LTI eligible band after May 30, 2013
will not be eligible for a larger LTI award based on the employee’s new higher
band.



8.
Below are the treatment rules governing separation from Novelis and its
subsidiaries.



Event
Issue
LTIP Treatment
Death
SARs - Vesting treatment for unvested SARs
There will be immediate vesting of all SARs.
SARs - Time allowed to exercise
One year to exercise, not to exceed the 7th anniversary of the Date of Grant.
RSUs - Vesting
RSUs will vest on a prorated basis and cashed out 30 days following the date of
death.
Disability
SARs - Vesting treatment for unvested SARs
There will be immediate vesting of all SARs.
SARs - Time allowed to exercise
One year to exercise, not to exceed the 7th anniversary of the Date of Grant.
RSUs - Vesting
RSUs will vest on a prorated basis and cashed out 30 days following the date of
disability.
Retirement
SARs - Vesting treatment for unvested SARs
If an employee retires more than one year after the Date of Grant, SARs will
continue to vest and must be exercised no later than the third anniversary of
Retirement. Previously vested SARs must be exercised prior to the
7th anniversary of the Date of Grant. In the event Participant terminates
employment due to Retirement before the first anniversary of the Date of Grant,
all unvested SARs shall expire in their entirety at the close of business on the
date of such Retirement.
SARs - Time allowed to exercise
If an employee retires more than one year after the Date of Grant, SARs will
continue to vest and must be exercised no later than the third anniversary of
Retirement. Previously vested SARs must be exercised prior to the
7th anniversary of the Date of Grant. In the event Participant terminates
employment due to Retirement before the first anniversary of the Date of Grant,
all vested SARs shall expire in their entirety at the close of business on the
date of such Retirement.
RSUs - Vesting
RSUs will vest on a prorated basis and the vested portion will be cashed out the
earlier of 6-months following the date of Retirement or the 3rd anniversary of
the Date of Grant.
Change in Control
SARs - Vesting treatment for unvested SARs
There would be immediate vesting of all unvested SARs.
SARs - Time allowed to exercise
All SARs will be cashed-out 30 days following the change in control.
RSUs - Vesting
There would be immediate vesting and cash-out of RSUs within 30 days following
the change in control.
Voluntary
SARs - Vesting treatment for unvested SARs
Unvested SARs will lapse.
SARs - Time allowed to exercise
90 days following termination to exercise, not to exceed the the 7th anniversary
of the Date of Grant.
RSUs - Vesting
RSUs will be forfeited.
Involuntary - Not For Cause
SARs - Vesting treatment for unvested SARs
There would be prorated vesting.
SARs - Time allowed to exercise
90 days to exercise, not to exceed the 7th anniversary of the Date of Grant.
RSUs - Vesting
RSUs will vest on a prorated basis and the vested portion will be cashed out 30
days following the date of termination (or in the case of the an employee who is
eligible for Retirement at the time of termination, the earlier of 6-months
following the date of termination or the 3rd anniversary of the Date of Grant).
For Cause
SARs - Vesting treatment for unvested SARs
Unvested SARs will lapse.
SARs - Time allowed to exercise
Forfeit
RSUs - Time allowed to exercise
RSUs will be forfeited



9.    Definitions.
The following terms will have the meaning ascribed to them below.
a.
Date of Grant. May 13, 2013 (or later as set forth in paragraph 7).

b.
Retirement. For the purposes of this plan, “Retirement” is defined as separation
from service with Novelis and its subsidiaries on or after (i) reaching age 65
years of age or (ii) having a combination of age and service greater than or
equal to 65 with a minimum age of 55.

c.
Change in Control. For purposes of this plan, a “change in control” means the
first to occur of any of the following events. (i) any person or entity
(excluding any person or entity affiliated with the Aditya Birla Group) is or
becomes the beneficial owner, directly or indirectly through any parent entity
of the Company or otherwise, of securities of the Company (not including in the
securities beneficially owned by such person or entity any securities acquired
directly from the Company or its affiliates, other than in connection with the
acquisition by the Company or its affiliates of a business) representing 35% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities; or (ii) the
majority of the members of the Board of Directors of the Company is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or (iii) the consummation of a merger or consolidation
of the Company with any other entity not affiliated with the Aditya Birla Group,
other than (a) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, 50% or more of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person or
entity is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person or entity any securities acquired directly from the Company or its
affiliates, other than in connection with the acquisition by the Company or its
affiliates of a business) representing 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or (iv) the sale or disposition of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of its assets to a member
of the Aditya Birla Group. Notwithstanding the foregoing, no “Change in Control”
shall be deemed to have occurred if there is consummated any transaction or
series of integrated transactions immediately following which the record holders
of the common stock of the Company immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions. For
purposes of this Section, “beneficial ownership” shall be determined in
accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as
amended.

10.    Compliance with §409A of the U.S. Internal Revenue Code of 1986, as
amended.
To the extent applicable, this plan shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Notwithstanding anything in this plan to the contrary, all payments
and benefits under this plan that would constitute non-exempt “deferred
compensation” for purposes of Section 409A and that would otherwise be payable
or distributable hereunder by reason of an individual’s termination of
employment, will not be payable or distributable to individual unless the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service.” Further, to the extent the individual
is a “specified employee” within the meaning of Section 409A, then payment may
not be made before the date which is six (6) months after the date of separation
from service (or, if earlier, the date of death of individual).
11.    Taxes and Other Withholdings.
All payments under this plan shall be subject to applicable tax and other
withholdings.




